PER CURIAM
*211Youth, who was 14 when he was adjudicated, appeals a juvenile court judgment determining him to be within the juvenile court's delinquency jurisdiction under ORS 419C.005 for conduct that, if committed by an adult, would constitute fourth-degree assault, ORS 163.160, and harassment, ORS 166.065. The assault adjudication stemmed from youth's act of biting his 12-year-old sister during a dispute in the car. On appeal, he contends that the juvenile court erred in asserting jurisdiction over him for fourth-degree assault. He argues that the evidence is insufficient to support a finding that his act of biting his sister caused "physical injury" to her within the meaning of ORS 163.160 and ORS 161.015(7). The state concedes the error and, upon review of the record, we accept that concession. We therefore reverse the judgment insofar as it asserts jurisdiction over youth for fourth-degree assault, but otherwise affirm.
Adjudication for fourth-degree assault reversed; otherwise affirmed.